Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Announces Plans to Expand Glacier to 100 mmcfd with Corporate Production Forecast to reach 30,000 boe per day by Q2 2011 (TSX: AAV, NYSE: AAV) CALGARY, June 14 /CNW/ - Advantage Oil and Gas Ltd. ("Advantage" or the "Corporation") is pleased to announce that the Board of Directors of Advantage has approved a capital budget and guidance for the 12 month period ending June 30, 2011. The capital budget is focused on increasing production at Glacier from 50 mmcfd to a target of 100 mmcfd (16,667 boe/d) by Q2 2011. In conjunction with the anticipated production increase at Glacier, corporate production is forecast to grow to approximately 30,000 boe per day in Q2 2011 of which Glacier will represent 55% of total production. Advantage's corporate capital budget for the 12 month period ending June 2011 is set at $219 million ($200 million net of drilling credits).
